Exhibit 10.1
DiamondRock Hospitality Company
Market Stock Unit Agreement
Name of Grantee:                                        
Target No. of Market Stock Units Granted:  _____  (the “Target Award”)
Grant Date of Award: March 3, 2010
Performance Measure: Total Shareholder Return (as described in Exhibit A).
Pursuant to the DiamondRock Hospitality Company Amended and Restated 2004 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
DiamondRock Hospitality Company (the “Company”) hereby grants a deferred stock
award pursuant to Section 8 of the Plan consisting of the number of Market Stock
Units listed above (an “Award”) to the Grantee named above. Each Market Stock
Unit shall relate to one share of Common Stock, par value $0.01 per share (the
“Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan, and subject to the attainment of
performance goals set forth in Exhibit A (the “Performance Goals”).
1. Acceptance of Award; Rights as Shareholder.
(a) The Grantee hereby acknowledges and understands that the Award represents a
commitment of the Company to issue shares of Stock in the future, subject to the
attainment of the Performance Goals and the receipt by the Company of a fully
executed copy of this Agreement.
(b) The Award shall be settled by transferring to the Grantee a number of shares
of Stock based on the Target Award (as adjusted pursuant to Section 2) if, and
only to the extent that, the Performance Goals are achieved during the period
commencing on the Grant Date (the “Commencement Date”) through, and including,
February 27, 2013 (the “Performance Cycle”). The Administrator shall certify at
its first meeting after the completion of the Performance Cycle, whether and to
what extent the Performance Goals have been met. The actual number of shares of
Stock to be issued to the Grantee will vary depending upon the attainment of the
Performance Goals, and could be more or less than the Target Award specified
above.
(c) Upon such certification, the relevant number of shares of Stock, in the form
of fully vested shares of Stock, shall be issued and delivered to, or otherwise
registered in book entry in the name of, the Grantee, and the Grantee’s name
shall be entered as the stockholder of record on the books of the Company and
shall have all the rights of a shareholder with respect to such shares of Stock.
Any vested shares of Stock shall be so issued and delivered to the Grantee no
later than two and one-half months after the end of the Performance Cycle.

 

 



--------------------------------------------------------------------------------



 



2. Dividends.
Dividends on the shares of Stock underlying the Market Stock Units shall not be
paid to the Grantee unless and until the Grantee vests in, and is issued, the
relevant shares of Stock underlying the Market Stock Units. The Grantee shall
not be entitled to receive dividends with respect to Market Stock Units that do
not vest. Upon the vesting of the Market Stock Units, the Grantee shall receive
an additional number of shares of Stock equal to the dividends paid with respect
to such vested Market Stock Units based on the following assumptions: (i) that
the Grantee had received the number of shares of Stock on the Grant Date
corresponding to the number of Market Stock Units in which the Grantee actually
vests, and (ii) all of the dividends that would have been paid on such shares of
Stock had they been issued on the Grant Date during the period from the Grant
Date to the date of vesting were reinvested in Stock on the dividend payment
date, utilizing the closing price on the New York Stock Exchange on each date
that dividends were paid.
3. Vesting of Performance Shares.
(a) A Grantee shall only vest in the Award to the extent the Performance Goals
are attained, as more fully described in Exhibit A.
(b) Subject to Sections 3(c) and 3(d), if the Grantee ceases to have any
employment or other service relationship with the Company either as an employee
or director for any reason prior to the date of Administrator certification, the
unvested Award shall be cancelled and no Stock shall be issued to the Grantee.
The Grantee’s eligibility to receive any shares of Stock in connection with the
Award is conditioned on (i) the Grantee’s continuous employment or other service
relationship with the Company through and on the date of Administrator
certification and (ii) the attainment of Performance Goals.
(c) Notwithstanding anything contained herein to the contrary, the Award shall
be subject to accelerated or continued vesting and shall not be cancelled as
described above to the same extent that time-based equity awards would become
fully vested or continue to vest pursuant to the Severance Agreement in effect
between the Company and the Grantee (the “Severance Agreement”). For the
avoidance of doubt, any such accelerated or continued vesting shall mean that
the Grantee does not need to be continuously employed through the end of the
Performance Cycle, but the Award will still be paid based on actual performance
to the extent achieved, at the end of the Performance Cycle.
(d) Notwithstanding anything contained herein to the contrary or in Section 3(c)
of the Plan, in the event of a Change in Control, the Performance Cycle shall be
deemed to have ended on the day immediately preceding the Change in Control and
the attainment of the Performance Goals shall be calculated by reference to the
Stock Price on the date immediately preceding the Change in Control.
4. Delivery of Stock.
The Company shall not be obligated to deliver any shares of Stock in accordance
with the terms of the Award until (i) all federal and state laws and regulations
as the Company may deem applicable have been complied with; (ii) the shares have
been listed or authorized for listing upon official notice to the national stock
exchange on which the Common Stock is traded or have otherwise been accorded
trading privileges; and (iii) all other legal matters in connection with the
issuance and delivery of the shares have been approved by the Company’s legal
department.

 

2



--------------------------------------------------------------------------------



 



5. Incorporation of Plan.
Notwithstanding anything herein to the contrary, this Agreement shall be subject
to, and governed by, all the terms and conditions of the Plan, including the
powers of the Administrator set forth in Section 2(b) of the Plan. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.
6. Transferability.
This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. The Award, and any shares of Stock
issuable with respect to the Award may not be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of or
encumbered, whether voluntarily or by operation of law until (i) the Award has
vested as provided in Section 3 of this Agreement and (ii) shares of Stock have
been issued to the Grantee. Any attempted disposition of Stock not in accordance
with the terms and conditions of this Section 6 shall be null and void, and the
Company shall not reflect on its records any change in record ownership of any
shares of Stock as a result of any such disposition, shall otherwise refuse to
recognize any such disposition and shall not in any way give effect to any such
disposition of any shares of Stock.
7. Tax Withholding.
Upon the settlement of the Award, the Company shall withhold from the shares of
Stock to be issued to the Grantee, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the minimum Federal, state and local tax
required to be withheld by the Company as a result of such taxable event.
8. Miscellaneous.
(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at Grantee’s place of employment, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.
(b) This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company or any Subsidiary.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

              DiamondRock Hospitality Company
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

             
Dated:
           
 
           
 
          Grantee’s Signature

 

4



--------------------------------------------------------------------------------



 



Exhibit A
Performance Goals and Vesting Schedule
The actual number of shares of Stock, if any, to be issued to the Grantee is
equal to the Target Award plus an additional number of shares of Stock to
reflect dividends paid during the Performance Cycle, determined in accordance
with Section 2 of the Award (such amount, the “Adjusted Target Amount”)
multiplied by the TSR Multiplier, subject to a maximum payout of 150% of the
Target Award.
The “TSR Multiplier” means the total percentage return per share achieved by the
Stock over the Performance Cycle, assuming contemporaneous reinvestment in the
Stock of all dividends and other distributions at the closing price of one share
of Stock on the date such dividend or other distribution was paid, based on the
Initial Stock Price and the Final Stock Price.
"Final Stock Price” means the Stock Price on the last day of the Performance
Cycle.
"Initial Stock Price” means the Stock Price on the Commencement Date.
"Stock Price” means, as of a particular date, the average closing price of one
share of Stock for the 30 consecutive trading days ending on, and including,
such date (or, if such date is not a trading day, the most recent trading day
immediately preceding such date).
If the TSR Multiplier is less than 50%, no shares of Stock shall be issued as
the minimum performance goal shall not have been attained.

 

5